Citation Nr: 0415035	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  03-10 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
fibromyalgia, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
thoracolumbar strain, on the basis of limitation of motion, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active peacetime duty from February 1976 to 
February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO, in pertinent part, granted 
entitlement to an increased evaluation of 20 percent for 
thoracolumbar strain effective March 13, 2001, date of claim 
for increased compensation benefits; and denied entitlement 
to an evaluation in excess of 20 percent for fibromyalgia.  

In August 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In July 2001 the RO issued a VCAA notice letter to the 
veteran in connection with her claim of entitlement to 
increased evaluations for the disabilities at issue; however, 
the content dealt with claims of entitlement to service 
connection.

In Littke v. Derwinski, 1 Vet.App. 90 (1990), the CAVC held 
that VA's duty to assist claimants in the development of 
facts pertinent to their claims, as mandated by 38 U.S.C.A. 
§ 5107 and 38 C.F.R. §§ 3.103 and 3.159, includes obtaining 
both adequate and contemporaneous VA medical examinations.  
See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Green v. 
Derwinski, 1 Vet.App. 121 (1991); and Suttmann v. Brown, 5 
Vet.App. 127, 138 (1993).  The CAVC has also long held that a 
contemporaneous VA medical examination must be provided, in 
order to fulfill that duty to assist, where the veteran 
claims an increase in symptomatology of service-connected 
disability since the time of the last examination, as the 
veteran has claimed in the instant matter, and the available 
evidence is too old to adequately evaluate the current state 
of the condition.  See Olson v. Principi, 3 Vet.App. 480, 482 
(1992).  

The veteran was last afforded a VA examination in October 
2001, when only a fibromyalgia assessment was conducted.  
Additionally, while some computerized VA records appear to 
have been available to the examiner at the time of the 
examination of the veteran, it is not clear whether the 
veteran's entire VA claims file-and the documented clinical 
history contained therein, was available and reviewed.  

The fact that the October 2001 VA examination may have been 
conducted without access to the appellant's claims file 
renders the subject examination inadequate for rating 
purposes.  See, e.g., 38 C.F.R. § 4.1 (2003). 

("It is...essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.") See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  ("[F]ulfillment of the statutory 
duty to assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).  Accordingly, further development 
is warranted.

Accordingly, the Board is of the opinion that the veteran 
should be afforded thorough and contemporaneous VA 
fibromyalgia and spine/joints examinations, to include a 
review of her VA claims file, as well as any more recent 
treatment records, and interval medical history, specifically 
to include those matters raised herein below.  

In conducting the VA examinations, the examiners should note 
that past VA treatment records raise some question as to the 
existence of the veteran's diagnosis of fibromyalgia.  
Specifically VA neurologic examinations of July 10, 2000 and 
October 25, 2000 (clinic note entered on November 9, 2000), 
were negative, and the later VA neurologist gave the medical 
opinion that the veteran's diagnosis of fibromyalgia was, 
"questionable," and did not meet the criteria of the 
American College of Rheumatology.  Clarification is needed 
upon further more thorough examinations.  

On evaluating the veteran's service-connected fibromyalgia, 
the Board notes that any examination of musculoskeletal 
disability done for rating purposes must include certain 
findings and conclusions that have heretofore been overlooked 
at the time of the October 2001 VA examination.  In the case 
of DeLuca v. Brown, 8 Vet.App. 202 (1995), the CAVC pointed 
out that such examinations must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  
Id.  

While the Diagnostic Code used to rate the veteran's service-
connected thoracolumbar disorder is cast in terms of 
limitation of motion-Diagnostic Code 5292, a VA examination 
for rating purposes would usually be required to be expressed 
in terms of the degree of additional range-of-motion loss due 
to pain on use, incoordination, weakness, fatigability, or 
pain during flare-ups.  DeLuca, supra.  However, in this 
case, the veteran's painful motion is considered as part of 
her service-connected fibromyalgia, and 38 C.F.R. § 4.14 
directs that the evaluation of the same disability under 
various diagnoses is to be avoided.  See also, Esteban v. 
Brown,  6 Vet. App. 259 (1994).  

The CAVC has long held that VA's duty to assist veterans in 
developing facts pertinent to claims, as mandated by 38 
U.S.C.A. § 5107, includes obtaining pertinent medical 
records, even if not requested to do so by the veteran, when 
the VA is placed on notice that such records exist.  Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

Finally, the Board notes that all indicated VA treatment 
records appear not to have been obtained at the RO for use in 
the evaluation of the claims on appeal, including records 
referred to in the March 2003 statement of the case.  That 
is, a careful review of the evidence on file reveals that VA 
treatment records on file date no later than November 2002, 
and not "2003" as noted in the March 2003 statement of the 
case.  Additionally, VA treatment records of May 2002 and 
November 2002 indicate that the veteran had been scheduled 
for a VA rheumatology clinic consultation regarding her 
complaints of pain.  The claims file includes no such 
record(s), if any.  Further, a July 2000 treatment record 
indicates that the veteran's diagnosis of fibromyalgia was 
confirmed on private examination-a record of which is not on 
file.  

Also, the Board notes that the criteria for rating 
musculoskeletal disabilities including those of the spine 
were revised during the course of the current appeal.  The RO 
has not had an opportunity to consider the application of 
these revised criteria to the veteran's claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Bernard v. Brown, 4 Vet. 
App. 384, 393-394 (1993).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that she identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for her fibromyalgia and 
thoracolumbar strain since November 2002.  
She should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon and a VA special 
neurologic examination by a specialist in 
neurology including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature and extent of severity 
of service-connected fibromyalgia and 
thoracolumbar strain.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), copies of the 
previous and amended criteria for rating 
musculoskeletal disability to include 
disability of the spine under 38 C.F.R. 
§ 4.71a (2003), and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiners address the following medical 
issues:

(a) Do the service-connected 
thoracolumbar strain and fibromyalgia 
involve only the nerves, or do they also 
involve the muscles and joint structure?

(b) Do the service-connected 
thoracolumbar strain and fibromyalgia 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiners comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiners 
should so indicate.

(c) With respect to the subjective 
complaints of pain, each examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
thoracolumbar strain and fibromyalgia, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
thoracolumbar strain and fibromyalgia, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected thoracolumbar 
strain and fibromyalgia.
(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
thoracolumbar strain and fibromyalgia, 
and if such overlap exists, the degree to 
which the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected thoracolumbar 
strain and fibromyalgia.  If the 
functional impairment created by the 
nonservice-connected problem(s) cannot be 
dissociated, the examiners should so 
indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale, and address the 38 C.F.R. 
§ 4.40, 4.45, 4.59, and the previous and 
amended criteria for rating 
musculoskeletal disabilities.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to increased evaluations for 
thoracolumbar strain and fibromyalgia.  
In so doing, the VBA AMC should document 
its consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59, 4.71a.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until she is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of her claims for increased 
evaluations, and may result in a denial(s).  38 C.F.R. 
§ 3.655 (2003); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

